     3:20-cv-04063-TMC     Date Filed 02/02/21   Entry Number 23    Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         COLUMBIA DIVISION

Clayton T. Jones,               )
                                )
                 Plaintiff,     )
                                )            Civil Action No. 3:20-cv-4063-TMC
      v.                        )
                                )                          ORDER
                                )
Jeanette W. McBride,            )
                                )
                 Defendant.     )
________________________________)


                                  I. Background

      Plaintiff Clayton T. Jones, a pretrial detainee proceeding pro se and in forma

pauperis, filed this action against the Richland County Clerk of Court pursuant to

42 U.S.C. § 1983, alleging his due process rights were abridged and he was denied

access to the courts when he was prohibited from filing complaints in state court for

failure to provide a trust fund statement. (ECF No. 1). Plaintiff seeks an order

instructing Defendant to file the complaints. Id. In accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was referred

to a magistrate judge for all pretrial proceedings. The magistrate judge issued a

Report and Recommendation (“Report”), recommending that the court dismiss

Plaintiff’s action without prejudice and without issuance and service of process

because the Rooker-Feldman doctrine precludes this court from instructing a state
      3:20-cv-04063-TMC          Date Filed 02/02/21       Entry Number 23         Page 2 of 8




court to file a complaint that the state court had refused to accept because Plaintiff

did not provide the required documents. (ECF No. 9 at 3). Additionally, the

magistrate judge determined that Plaintiff failed to plead his denial of access claim

with specificity or to plausibly allege actual injury. Id. at 5. Finally, the magistrate

judge concluded that Defendant is entitled to quasi-judicial immunity because the

alleged acts at issue are “judicially-related acts performed for the state court.” Id.

Plaintiff was advised of his right to file specific objections to the Report. Id. at 7. On

January 21, 2021, after the deadline for filing objections had passed, the court

entered an order adopting the recommendation set forth in the Report dismissing this

action without prejudice and without issuance or service of process. (ECF No. 12).

Later the same day, the clerk’s office received Plaintiff’s objections to the Report

which were post marked January 7, 2021 and would have been timely. (ECF Nos.

15; 15-1). Therefore, the court vacated its order of January 21, 2021 in order to

consider Plaintiff’s objections. (ECF No. 18).1




1
  In addition to filing objections, Plaintiff filed a document that the court construes as a motion for
miscellaneous relief including appointment of counsel, a change of venue and reassignment to
another division and/or district judge and magistrate judge. (ECF No. 16). The law is clear that
there is no right to appointed counsel in § 1983 cases. See Hardwick v. Ault, 517 F.2d 295, 298
(5th Cir. 1975). Although the court does enjoy the discretionary power to appoint counsel for an
indigent in a civil action, such power should be exercised “only in exceptional cases.” Cook v.
Bounds, 518 F.2d 779, 780 (4th Cir. 1975). Plaintiff has not shown that any exceptional
circumstances exist in this case. Additionally, to the extent that Plaintiff seeks a change of venue
or an assignment to a different district judge or magistrate judge, he has offered no justifiable basis
for the court to do so. This motion is denied. (ECF No. 16).


                                                  2
     3:20-cv-04063-TMC      Date Filed 02/02/21   Entry Number 23    Page 3 of 8




                              II. Standard of Review

      The recommendations set forth in the Report have no presumptive weight, and

this court remains responsible for making a final determination in this matter.

Wimmer v. Cook, 774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423

U.S. 261, 270–71 (1976)).        The court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made,

and the court may accept, reject, modify, in whole or in part, the recommendation of

the magistrate judge or recommit the matter with instructions.          28 U.S.C. §

636(b)(1). However, the court need only review for clear error “those portions which

are not objected to—including those portions to which only ‘general and conclusory’

objections have been made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288

F. Supp. 3d 654, 662 (D.S.C. 2017). “An objection is specific if it ‘enables the

district judge to focus attention on those issues—factual and legal—that are at the

heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v. One Parcel

of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). On the other

hand, objections which merely restate arguments already presented to and ruled on

by the magistrate judge or the court do not constitute specific objections. See, e.g.,

Howard v. Saul, 408 F. Supp. 3d 721, 726 (D.S.C. 2019) (noting “[c]ourts will not

find specific objections where parties ‘merely restate word for word or rehash the


                                          3
     3:20-cv-04063-TMC      Date Filed 02/02/21   Entry Number 23      Page 4 of 8




same arguments presented in their [earlier] filings’”); Ashworth v. Cartledge, Civ.

A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012)

(noting that objections which were “merely almost verbatim restatements of

arguments made in his response in opposition to Respondent’s Motion for Summary

Judgment . . . do not alert the court to matters which were erroneously considered

by the Magistrate Judge”). Furthermore, in the absence of specific objections to the

Report, the court is not required to give any explanation for adopting the magistrate

judge’s recommendation. Greenspan v. Brothers Prop. Corp., 103 F. Supp. 3d 734,

737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

      Because Plaintiff is proceeding pro se, this court is charged with construing

his filings liberally in order to allow for the development of a potentially meritorious

case. See Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d

1081 (2007); Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (noting that “when

confronted with the objection of a pro se litigant, [the court] must also be mindful of

[its] responsibility to construe pro se filings liberally”). This does not mean,

however, that the court can ignore a pro se party’s failure to allege or prove facts

that establish a claim currently cognizable in a federal district court. See Stratton v.

Mecklenburg Cty. Dep’t of Soc. Servs., 521 Fed. App’x 278, 290 (4th Cir. 2013)

(quoting Beaudett v. City of Hampton, 775 F.2d 1274, 1277–78 (4th Cir. 1985)

(noting that “‘district judges are not mind readers,’ and the principle of liberal


                                           4
     3:20-cv-04063-TMC       Date Filed 02/02/21   Entry Number 23     Page 5 of 8




construction does not require them to ‘conjure up questions never presented to them

or to construct full-blown claims from sentence fragments’”).

                                    III. Discussion

      Although Plaintiff filed objections to the Report, his objections are, in large

part, either unrelated to the magistrate judge’s ultimate conclusions or repetitive of

the allegations and arguments already presented to and rejected by the magistrate

judge. Restating arguments previously submitted to the court does not constitute a

specific objection to the magistrate judge’s Report. See Frazier v. Wal-Mart, No.

6:11-1434-MGL, 2012 WL 5381201, at *1 (D.S.C. Oct. 31, 2012); Ashworth v.

Cartledge, No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19,

2012). Nevertheless, the court is able to glean that Plaintiff (1) objects to the

application of the Rooker-Feldman doctrine because the refusal to process his action

was the act of the court clerk rather than a judge, (ECF No. 15 at 2); (2) objects to

the determination that he failed to state an actual injury as a result of the Defendant’s

alleged actions, id. at 2; and (3) objects to the application of quasi-judicial immunity

to Defendant because this action is “not seeking monetary relief” and because a

county clerk of court does not have the authority to refuse to issue a summons upon

the filing of a complaint, id. at 2–3.

      With respect to Plaintiff’s Rooker-Feldman objection, although Plaintiff is

correct to the extent he generally suggests that Rooker-Feldman “applies only when


                                           5
     3:20-cv-04063-TMC      Date Filed 02/02/21   Entry Number 23     Page 6 of 8




a state court renders a judgment—when the court ‘investigates, declares, and

enforces liabilities’ based on application of law to fact[,]” VanderKodde v. Mary

Jane M. Elliott, P.C., 951 F.3d 397, 402 (6th Cir. 2020) (internal quotation marks

omitted); see id. (“Rooker-Feldman does not apply to ‘ministerial’ actions by court

clerks.” (internal quotation marks omitted)), federal courts have applied Rooker-

Feldman in similar circumstances, see, e.g., Macleod v. Bexley, 730 F. App’x 845,

848 (11th Cir. 2018) (dismissing action under Rooker-Feldman where Plaintiff sued

a county clerk of court for declining to accept a case for filing pursuant to a state

court order finding Plaintiff to be a vexatious litigant). Moreover, as explained in

the Report, even if Plaintiff’s action is not barred by the Rooker-Feldman doctrine,

the magistrate judge determined there is another basis requiring dismissal of this

action.

      As recognized by the magistrate judge, to make out a claim of denial of access

to the courts, an inmate must identify with specificity an actual injury resulting from

the alleged denial of access. Cochran v. Morris, 73 F.3d 1310, 1317 (4th Cir. 1996).

That is, Plaintiff must demonstrate that his non-frivolous legal claim was frustrated

or impeded by some actual deprivation of access. Lewis v. Casey, 518 U.S. 343, 352–

53 (1996). The magistrate judge found that Plaintiff “has not plausibly alleged actual

injury—beyond asserting that if his civil actions had been filed he would no longer

be incarcerated.” (ECF No. 9 at 5). In his objections, Plaintiff points out that he


                                          6
     3:20-cv-04063-TMC      Date Filed 02/02/21   Entry Number 23     Page 7 of 8




alleged “literally that [his] civil rights claims were not allowed to be filed in County

Court.” (ECF No. 15 at 2). But vague, general allegations that merely state a legal

conclusion fall well short of what is required to demonstrate that a non-frivolous

post-conviction or civil rights legal claim was frustrated. Plaintiff points to

documents filed in a separate action previously before this court. Id.2 These

documents include letters from Defendant informing Plaintiff that an in forma

pauperis determination could not be made until the clerk’s office received a trust

fund statement from the facility where he was incarcerated. More importantly, the

documents included the state court actions which he alleges were not filed by

Defendant—one sought compensatory and punitive damages and injunctive relief

against the state court judge who presided over his preliminary criminal hearing and

one sought relief against the attorney who represented him on the state charges.

Neither action raises a non-frivolous claim that Defendant’s alleged actions

impeded.3

      After a careful and thorough review of the Report and the record under the

appropriate standards, as set forth above, and after considering the objections filed


2
 Jones v. State of S.C. and its agents, C/A No. 3:20-cv-02132-TMC (ECF No. 34).
3
 As the magistrate judge rightly observed, Plaintiff’s action is essentially an attempt
to circumvent prior rulings by this court rejecting his repeated attempts to obtain
federal interference with his state criminal proceedings. See Jones v. State of S.C.
and its agents, C/A No. 3:20-cv-02132-TMC (D.S.C. Jan. 21, 2021); Jones v. Odom,
C/A No. 3:19-cv-03326-TMC, 2020 WL 1445747 (D.S.C. Mar. 25, 2020), aff’d –
F. App’x —, 2020 WL 4333350 (4th Cir. July 28, 2020).
                                           7
     3:20-cv-04063-TMC      Date Filed 02/02/21    Entry Number 23     Page 8 of 8




by Plaintiff,4 the court agrees with the recommendation that Plaintiff’s action be

dismissed without prejudice and without issuance and service of process.

Accordingly, this action is hereby DISMISSED without prejudice and without

issuance and service of process. Any pending motions not specified in this order are

hereby DENIED as moot. Furthermore, this action is designated as a STRIKE

pursuant to 28 U.S.C. § 1915(g), as recommended by the magistrate judge.

      IT IS SO ORDERED.

                                               s/Timothy M. Cain
                                               United States District Judge
Anderson, South Carolina
February 2, 2021

                        NOTICE OF RIGHT TO APPEAL
      The parties are hereby notified of the right to appeal this order pursuant to
Rules 3 and 4 of the Federal Rules




4
 In light of the court’s disposition of this matter, the court need not address the issue
of quasi-judicial immunity.
                                           8
